Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 1 of 14 PagelD# 509

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
v. Case No. 3:15er55
MOHAMED M. EL SHAMY,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on Defendant Mohamed M. El Shamy’s Motions for
Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motion”). (ECF
No. 95, 101.) The United States responded in opposition (the “Opposition”). (ECF No. 107.) El
Shamy replied. (ECF No. 110.) The matter is ripe for disposition. The Court dispenses with
oral argument because the materials before it adequately present the facts and legal contentions,
and argument would not aid the decisional process. For the reasons that follow, the Court will
grant in part the Motion for Compassionate Release and reduce E] Shamy’s sentence to 168
months.

I, Background

On April 16, 2015, E] Shamy pled guilty to two counts of possessing and brandishing a
firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and
aiding and abetting such crime. (Plea Agreement, ECF No. 59.) The Presentence Report
(“PSR”) describes the conduct underlying El Shamy’s offenses. (PSR § 8, ECF No. 68). El
Shamy participated in a scheme to rob various cigarette distributors. (/d.) On November 14.
2014, two co-conspirators robbed a Costco while brandishing a firearm. (/d.) Immediately after

this robbery, El] Shamy met with the conspirators, helped transfer the contraband to a different
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 2 of 14 PagelD# 510

vehicle, and paid the conspirators for committing the robbery. (/d.) Roughly four months later,
on February 9, 2015, El Shamy and other conspirators planned to rob a different cigarette
distributor. (/d.) The conspirators committed the robbery while El Shamy waited nearby to
retrieve the vehicle used in the commission of the crime and to share in the robbery proceeds.
(/d.) El Shamy participated in two other similar violent robberies on November 11, 2014 and
January 7, 2015. (/d.)

Prior to sentencing, the probation office prepared the PSR for El Shamy, summarizing his
criminal history. El Shamy fell into criminal history category III based on his prior convictions.
(PSR 13.) In 2007 and again in 2013, E] Shamy was convicted of assault and battery in state
court. (/d. § 39.) E] Shamy also had convictions for failure to appear and for various driving
offenses. (/d. 10-13.)

As stated in the PSR, the mandatory penalties for § 924(c) offenses established the
relevant Sentencing Guidelines range. (/d, 18.) When El Shamy committed his crimes, a second
or subsequent count of conviction under § 924(c) triggered a higher mandatory minimum
penalty, as well as mandatory “stacking” of these sentences for each count of conviction.' Thus,
a defendant such as El Shamy who faced two or more counts for possessing and brandishing a
firearm, in violation of § 924(c)(1)(A)(ii), in a single charging instrument would receive a
mandatory minimum sentence of seven years on the first count, and twenty-five years on each
additional count. (/d. 19.) In accordance with the penalties specified in § 924(c), the Court

sentenced E] Shamy to the mandatory minimum sentence applicable at the time of his

 

' This was so because, in Deal v. United States, 508 U.S. 129 (1993), the United States
Supreme Court held that even when multiple counts under § 924(c) were in the same indictment,
the conviction on the first count did not have to be final before triggering the mandatory
increases and stacking provisions.
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 3 of 14 PagelD# 511

sentencing: 84 months on the first § 924(c) offense and a consecutive 300 months on the second
§ 924(c) offense, for a total sentence of 384 months’ imprisonment. (J. 2, ECF No. 80.)

El Shamy appealed his convictions and sentence. After the Court sentenced E] Shamy,
Congress enacted the First Step Act of 2018 and modified the penalties applicable to defendants
who, like El Shamy, face stacked § 924(c)(1)(A)(ii) convictions at sentencing. See United States
v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (“The First Step Act ended this practice, known as
sentence ‘stacking,’ by clarifying that the 25-year mandatory minimum applies only when a prior
§ 924(c) conviction arises from a separate case and already has become final.” (internal
quotation marks and citations omitted)). As a result, multiple § 924(c) offenses brought in the
same charging instrument no longer trigger a twenty-five-year mandatory minimum consecutive
sentence. The United States Court of Appeals for the Fourth Circuit, finding that the First Step
Act did not apply to cases in which the defendant was sentenced before the Act’s effective date.
affirmed the judgment of this Court. United States v. El Shamy, 805 F. App’x 215, 216 (4th Cir.
2020). Asa result, defendants sentenced after 2018 for two § 924(c)(1)(A)(ii) offenses face a
mandatory minimum fourteen-year sentence, but E] Shamy remains subject to the thirty-two-year
mandatory minimum sentence that he received in 2015.

El Shamy is currently housed at Gilmer FCI. The Bureau of Prisons (“BOP”) states that
El Shamy will be released on August 21, 2042. See Bureau of Prisons, Fed. Inmate Locator,
https://www.bop.gov/inmateloc/.

On November 2, 2020, El Shamy submitted a request for compassionate release to the
Warden of FCI Gilmer. (ECF No. 95-1). On December 31, 2020, the Warden denied El
Shamy’s request. (Resp. 3, ECF No. 107.) On December 30, 2020, El Shamy filed his pro se

Motion for Compassionate Release. (ECF No. 95.) Upon review, the Court appointed El Shamy
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 4 of 14 PagelD# 512

counsel. (ECF No. 96.) On February 24, 2021, Counsel filed the instant Motion for
Compassionate Release. (ECF No. 101.)

In the Motion, E] Shamy advances two reasons why the Court should find extraordinary
and compelling reasons exist in his case that warrant granting him compassionate release. (Mot
6-7, ECF No. 101.) First, El Shamy cites “the disparity in [his] pre-First Step Act sentence and
the sentence he would have received under current law.” (/d. 6.) Second, El Shamy argues that
a sentence reduction is appropriate because “the COVID-19 pandemic, in conjunction with other
case-specific factors, constitutes an ‘extraordinary and compelling’ reason warranting relief.”
(/d. 7.) El Shamy, now forty-two-years old, suffers from “hypertension, atypical chest pain,
morbid obesity with a body mass index of 45 - 49.9 kg/m2, high cholesterol, anxiety,
depression; . . . coronary artery disease, having suffered two heart attacks . . . [and] a
myochardial ischemia in the inferior wall of his heart.” (/d.) The PSR provided similar
information on El Shamy’s physical condition prior to sentencing, confirming that he described
his “overall physical health as generally poor.” (PSR § 70.) In support of his request for
compassionate release, El Shamy avers that he has “used his time well while incarcerated,”
taking many classes while in prison and rehabilitating himself. (Mot. 14.) Counsel for El Shamy
also surmises that an immigration detainer may exist for El Shamy given that he committed a
violent offense while in the United States on a green card. (/d. 13 n.14.)

The United States opposes El Shamy’s request for compassionate release, arguing that
because he is now “fully vaccinated” against COVID-19 he no longer faces a particularized
susceptibility to the virus. (Opp’n 8, 16, ECF No. 107.) The United States further contends that
the sentence disparity is not as great as E] Shamy suggests because if the Court were to sentence

him “today on the charges that he has admitted to in a sworn statement, [he] would be facing 7
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 5 of 14 PagelD# 513

years for each of the four firearm brandishing charges, . . . [for] a total of 28 years of mandatory
and consecutive imprisonment.” (/d. 13.) The United States asserts that El Shamy “has served
only 19% of his 384-month sentence, such that compassionate release would not provide
adequate deterrence” for his criminal conduct. (/d. 23.) The United States also observes that
while in prison E] Shamy “has been sanctioned twice for fighting, and once for unauthorized use
of the telephone.” (/d. 24.)

As of July 29, 2021, Gilmer FCI reports that 142 staff members and 1092 inmates have
received COVID-19 vaccines. See Bureau of Prisons, COVID-19,
https://www.bop.gov/coronavirus. Also, as of July 29, 2021, the BOP reports zero active
COVID-19 cases at Gilmer FCI. /d.

Hi. Legal Standard: Compassionate Release Under the First Step Act of 2018

In 2018, Congress enacted the First Step Act to provide incarcerated individuals the
opportunity to directly petition the courts for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).? Prior to the First Step Act in 2018, the BOP had the sole authority to petition

the court for sentence modifications on compassionate release grounds. Coleman v. United

 

* Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant's behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant's facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original term
of imprisonment), after considering the factors set forth in section 3553(a) to the
extent they are applicable, if it finds that—
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 6 of 14 PagelD# 514

States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of
the First Step Act, criminal defendants may petition courts on their own initiative to modify their
sentences if “extraordinary and compelling reasons warrant such a reduction.” /d. (quoting 18
U.S.C. § 3582(c)(1)(A)(i)).. Before granting a reduction, courts must consider the factors set
forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and
other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397-98 (4th Cir.
2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in
the context of a sentence reduction sought pursuant to § 3582(c)(2)); see also United States v.
McDonald, 986 F.3d 402, 412 (4th Cir. 2021) (extending Martin to motions filed pursuant to

§ 3582(c)(1)(B)). However, a petitioner’s rehabilitation alone does not provide sufficient
grounds to warrant a sentence modification. 28 U.S.C. § 994(t).

A. Exhaustion of Administrative Remedies

 

Although the Court generally cannot “modify a term of imprisonment once it has been
imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier... .” 18 U.S.C. § 3582(c)(1)(A): see
also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (“Congress, aware of the BOP’s
history of extensive delays, also provided a ‘30-day lapse’ alternative, under which a defendant

may proceed directly to district court if his [or her] request is not acted on within that time.”).

 

(i) extraordinary and compelling reasons warrant such a reduction .. . and
that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 7 of 14 PagelD# 515

“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:1 1cr249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3, 2020) (Lauck, J.).
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”
“exhaustion via the agency review process would result in inadequate relief],]’ or ‘pursuit of
agency review would subject the petitioner to undue prejudice.’” United States v. Robinson,
No. 3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,
332-33 (S.D.N.Y. 2020) (holding that defendant's elderly age and serious health conditions
warrant a waiver of exhaustion requirements because of the ongoing risk of infection while
incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the
exhaustion requirement because exhaustion would be futile as defendant would not see thirty
days lapse before his release date).

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

The United States Sentencing Commission further defines “extraordinary and compelling
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 8 of 14 PagelD# 516

reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cer73, ECF No. 109,
at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive
categories of extraordinary and compelling reasons that allow for a sentence to be modified: the
petitioner's medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13.
n.] (AH{D).?

The United States Court of Appeals for the Fourth Circuit has explained, however, that
“[w]hen a defendant exercises his [or her] new right to move for compassionate release on his [or
her] own behalf... § 1B1.13 does not apply, and . . . § 3582(c)(1)(A)’s consistency requirement
does not constrain the discretion of district courts.” McCoy, 981 F.3d at 281. “As of now, there
is no Sentencing Commission policy statement ‘applicable’ to the defendants’ compassionate-
release motions, which means that district courts need not conform, under § 3582(c)(1)(A)’s
consistency requirement, to § 1B1.13 in determining whether there exist ‘extraordinary and
compelling reasons’ for a sentence reduction.” /d. at 283; see also United States v. Kibble, 992

F.3d 326 (4th Cir. 2021) (concluding that § 1B1.13 does not apply to compassionate release

 

3 The United States Sentencing Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—

(1) (A) extraordinary and compelling reasons warrant the reduction; or

(B) the defendant (i) is at least 70 years old; and (ii) has served at least 30

years in prison pursuant to a sentence imposed under 18 U.S.C.

§ 3559(c) for the offense or offenses for which the defendant is imprisoned:

(2) the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and

(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (emphasis added).
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 9 of 14 PagelD# 517

motions that inmates (or counsel acting on behalf of inmates) file directly with the district court).
Furthermore, the Guidelines, while helpful, are merely advisory and do not bind the Court.

Recognizing this, the Fourth Circuit has held that “courts may legitimately consider,
under the ‘extraordinary and compelling reasons’ inquiry, that defendants are serving sentences
that Congress itself views as dramatically longer than necessary or fair.” McCoy, 981 F.3d at
285-86. Relevant here, in 2018 Congress modified the penalties applicable to defendants who,
like El Shamy, face stacked § 924(c)(1)(A) convictions at sentencing. See McCoy, 981 F.3d at
275. Asa result, courts have recognized that these changed penalties may provide an impetus for
compassionate release. See United States v. Redd, 444 F. Supp. 3d 717, 723 (E.D. Va. 2020)
(“There is no doubt that there is a gross disparity between the sentence Mr. Redd received and
the sentence he would have received after the First Step Act.”) (citation omitted).

If sentenced today, E] Shamy would receive a mandatory minimum 14-year term of
imprisonment rather than a mandatory minimum 32-year term. (See Plea Agreement | (pleading
guilty to two counts of possessing and brandishing a firearm in furtherance of a crime of
violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)).. While Congress did not make this change
retroactive, United States v. Jordan, 952 F.3d 160, 174 (4th Cir. 2020) (holding that the First
Step Act’s changes to § 924(c) do not apply retroactively to previously imposed sentences). the
Fourth Circuit has indicated in the postconviction context that a district court may find it
appropriate to consider the significant reductions to the statutory penalties that defendants with
stacked § 924(c) convictions would face if sentenced today. McCoy, 981 F.3d at 279 (affirming
district court’s decision to grant sentence reduction, remarking there exists “nothing inconsistent
about Congress’s paired First Step Act judgments: that not all defendants convicted under

§ 924(c) should receive new sentences, but that the courts should be empowered to relieve some
Case 3:15-cr-O0055-MHL Document 111 Filed 07/29/21 Page 10 of 14 PagelD# 518

defendants of those sentences on a case-by-case basis”) (internal quotation marks and citations
omitted).

Cc. Courts Must Weigh the Statutory Sentencing Factors Before Granting
Compassionate Release

Even after finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must then consider the § 3553(a) factors and any relevant post-conviction
conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must
weigh factors including “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the
need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence
to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of
sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).
Hl. Analysis

After due consideration, the Court will grant the Motion in part and reduce El Shamy’s

sentence to 168 months.’

 

* The Fourth Circuit has not addressed in published authority whether granting
compassionate release offers only the opportunity to impose a sentence of time served or whether
a court may grant a partial sentence reduction. Absent such authority, and considering the record
before it, the Court finds a reduction from 384 months’ imprisonment to 168 months’
imprisonment appropriate here.

Courts outside the Fourth Circuit have recognized that partial sentence reductions may be
appropriate under First Step Act Section 603. For instance, a court in the Southern District of
New York recently granted a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) for a 54-year-
old inmate who, along with his co-defendant, ran a cocaine and heroin racketeering enterprise
and who was found guilty by a jury of having participated in the torture and murder of a
government confidential informant. United States v. Rodriguez, 492 F. Supp. 3d 306, 308
(S.D.N.Y. 2020). In Rodriguez, Judge Jed S. Rakoff found that the defendant had “undertaken
extraordinary efforts at rehabilitation” that “weigh[ed] strongly in favor of a sentence reduction,”
and reduced the defendant’s sentence from life to 30 years’ imprisonment. /d. at 314. Although

10
Case 3:15-cr-O0055-MHL Document 111 Filed 07/29/21 Page 11 of 14 PagelD# 519

The Court first determines that El Shamy has sufficiently exhausted his administrative
remedies. It is exhausted in more than one way. The First Step Act, codified in § 3582(c)(1)(A),
requires a defendant to exhaust his or her administrative remedies with the BOP before filing his
or her own motion for compassionate release in the district court. McCoy, 981 F.3d at 283. “But
Congress, aware of the BOP’s history of extensive delays, also provided a ‘30-day lapse’
alternative, under which a defendant may proceed directly to district court if his [or her] request
is not acted on within that time.” /d. On November 2, 2020, El Shamy submitted a request for
compassionate release to the Warden of FCI Gilmer. El Shamy filed his pro se Motion on
December 30, 2020, more than 30 days after he submitted his request for compassionate release
to the BOP. In any event, Counsel did not file the instant Motion for El Shamy until February
24, 2021, nearly two months after the Warden issued his decision on December 31, 2020
rejecting E] Shamy’s request for release.

Next, the Court finds that El Shamy offers “extraordinary and compelling reasons” to
support his request for release. 18 U.S.C. § 3582(c)(1)(A)(i). Considering the specific
circumstances of E] Shamy’s offenses, his 384-month sentence is “disproportionate to both ‘the
seriousness of the offense and to what Congress now deems appropriate for this kind of
conduct.”” McCoy, 981 F.3d at 279 (quoting United States v. Bryant, No. 95-202-CCB-3, 2020
WL 2085471, at *5 (D. Md. Apr. 30, 2020)). Of course, the underlying robberies are serious
offenses, and El Shamy did real and meaningful harm to the individuals his conspirators

threatened with a gun during the course of his robberies; however, that same extremely serious

 

the court did not reduce the defendant’s sentence to time served, J udge Rakoff observed that the
United States Court of Appeals for the Second Circuit “recognized that the [compassionate
release] statute provided . . . flexibility [in sentencing], see United States v. Brooker, 976 F.3d
228, 238 (2d Cir. 2020), thus allowing a [sentence reduction] in this case.” /d.

1]
Case 3:15-cr-O0055-MHL Document111 Filed 07/29/21 Page 12 of 14 PagelD# 520

conduct would subject a defendant to a mandatory minimum sentence of 14 years’ imprisonment
if sentenced today. In contrast, when the Court sentenced El Shamy three years before the
enactment of the First Step Act, he faced a mandatory minimum sentence of 32 years.*
Moreover, El Shamy had limited criminal history and had served no real prison time prior to
committing the underlying offenses. See McCoy, 981 F.3d at 274 (affirming compassionate
release in part based on the defendants’ “Jack of significant prior criminal history”). Given these
specific characteristics of E] Shamy and his offenses, the sentence imposed differs to a “dramatic
degree” from “what Congress now deems appropriate.” constituting an extraordinary and
compelling reason to consider his request for compassionate release. /d. at 288.

El Shamy’s medical conditions provide an additional basis for a sentence modification
pursuant to § 3582. El Shamy has serious heart problems, hypertension, high cholesterol,
anxiety, depression, and presents as obese. Given the severity of his chronic conditions, and the
particular risk they pose to him in light of the ongoing COVID-19 pandemic, the Court finds that
El Shamy’s health problems are an extraordinary and compelling circumstance that support his

request for relief.®

 

* The table below summarizes the differences in the statutory penalties applicable to El
Shamy before and after the First Step Act of 2018:

 

 

 

 

 

 

Original Penalty for two First Step Act (modifying
§ 924(c)(1)(A)(ii) offenses in mandatory penalties for stacked
the same charging document § 924(c)(1)(A)(ii) offenses)
Mandatory minimum | 7 years (84 months) + 25 years 7 years (84 months) + 7 years (84
(300 months) = 384 months months) = 168 months
Sentence Imposed 384 months (J. 2, ECF No. 80.) 168 months

 

® The Court recognizes that COVID-19 cases are increasing across the United States
because of the Delta variant. See NEW YORK TIMES, Delta Variant Widens Gulf Between ‘Two
Americas’: Vaccinated and Unvaccinated, July 15, 2021, available at:
https://www.nytimes.com/2021/07/14/health/delta-variant-uk-usa.html. Even with the increase

12

 
Case 3:15-cr-O0055-MHL Document 111 Filed 07/29/21 Page 13 of 14 PagelD# 521

Even after finding that there are extraordinary and compelling grounds for a sentence
modification under § 3582(c)(1)(A), a court still must consider any applicable 18 U.S.C.

§ 3553(a) factors. As discussed previously regarding the disproportionality of El] Shamy’s
sentence, the Court finds that the nature and circumstances of the offense, and the characteristics
of El Shamy, weigh in favor of granting him partial compassionate release. 18 U.S.C.

§ 3553(a)(1). El Shamy committed serious and dangerous offenses, for which he will serve a
fourteen-year prison sentence after the Court grants him a partial sentence reduction. After
serving his sentence, El Shamy will be fifty-seven years old. Although he was not young when
he committed these offenses, the unique confluence of his age, health background, and lengthy
sentence will adequately deter criminal conduct and protect the public. Furthermore, upon
release, if not deported, El Shamy will begin to serve a five-year supervised release term. While
El Shamy’s fourteen-year sentence adequately deters criminal conduct, the seriousness of his
offenses and the need to protect the public outweigh his request for immediate release.
Additionally, his criminal history and his three disciplinary infractions while in federal detention
history suggest that the Court should consider public safety and whether his sentence promotes
respect for the law, also weighing against his immediate release.

E] Shamy further contends that his Motion should be granted because he has engaged in
BOP-sponsored education and vocational opportunities. In United States v. Martin, the Fourth
Circuit vacated and remanded the district court’s denial of both defendants’ motions to reduce
sentence because the district court failed to address any new mitigating evidence when denying

the motions. 916 F.3d at 397-98. The Fourth Circuit has explained that if an individual is

 

in nationwide COVID-19 cases, the record before the Court does not justify El Shamy’s
immediate release.

13
Case 3:15-cr-O0055-MHL Document 111 Filed 07/29/21 Page 14 of 14 PagelD# 522

eligible for a sentence reduction, the district court must give weight to the person’s “past
transgressions” as well as “the multitude of redemptive measures that [the person] has taken.”
Id. at 397, El Shamy displays progress in his rehabilitation, and this Court commends his efforts
while noticing his transgressions. However, Congress has made clear that “[r]ehabilitation of the
defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §
994(t). While El] Shamy’s good behavior and participation in GED programs during his limited
time in prison are acknowledged, these measures do not warrant his immediate release in light of
the seriousness of his convictions and the remaining time on his sentence.
IV. Conclusion

For the reasons explained above, the Court will grant in part the Motions for
Compassionate Release. (ECF No. 95, 101.)

An appropriate Order shall issue.

hx? x

M. NahhdiYauck

United States District Judge

Date: Tuy 24 202)
Richmond, Virginia

14
